Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20     PageID.451   Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

Marvin Gerber and Dr. Miriam Brysk

                   Plaintiff,
                                                        Case No.2:19-cv-13726
vs.                                                     Hon. Victoria Roberts

Henry Herskovitz, et al.

                   Defendants, Jointly and Severally.
__________________________________________________________________/
 Marc M. Susselman (P29481)                    Cynthia Heenan (P53664)
 Attorney for Plaintiff                        Hugh M. Davis (P12555)
 43834 Brandywyne Rd.                          Constitutional Litigation Associates, PC
 Canton, MI 48187                              Attorneys for Defendants Herskovitz,
 (734) 416-5186                                Harb, Saffold, List, Mark and Jewish
 marcsusselman@gmail.com                       Witnesses for Peace and Friends
                                               220 Bagley St., Ste. 740
                                               Detroit, MI 48226
                                               (313) 961-2255/Fax: (313) 922-5130
                                               Heenan@ConLitPC.Com
                                               Davis@ConLitPC.Com

                                       John Shea (P37634)
                                       Attorneys for Defendants Herskovitz,
                                       Harb, Saffold, List and Mark
                                       120 N. 4th Ave.
                                       Ann Arbor, MI 48104
                                       (734) 995-4646
__________________________________________________________________/

DEFENDANTS HENRY HERSKOVITZ, GLORIA HARB, TOM SAFFOLD,
  RUDY LIST, CHRIS MARK AND JEWISH WITNESSES FOR PEACE
AND FRIENDS’ ANSWER TO PLAINTIFFS’ MOTION FOR ENTRY OF A
                    DEFAULT JUDGMENT
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20          PageID.452     Page 2 of 10



          NOW COME Defendants HERSKOVITZ, HARB, SAFFOLD, LIST,

MARK and JEWISH WITNESSES FOR PEACE AND FRIENDS (hereafter,

“JWP”), by and through their attorneys, CYNTHIA HEENAN and HUGH M.

DAVIS, of CONSTITUTIONAL LITIGATION ASSOCIATES, P.C. and JOHN

A. SHEA, and answering Plaintiffs’ Motion for Entry of a Default Judgment (ECF

No. 16), state as follows:

          1.   Admitted.

          2.   Neither admitted nor denied, leaving Plaintiffs to their proofs.

Answering further, denied that JWP is a legal entity capable of being sued.

          3.   Neither admitted nor denied, as the Certificate of Service speaks for

itself.

          4.   Neither admitted nor denied, leaving Plaintiffs to their proofs.

Answering further, denied that JWP is a legal entity capable of being sued. Further,

the original Complaint did not plead that JWP was a “voluntary unincorporated

organization” that would be capable of being sued.

          5.   Admitted.

          6.   Neither admitted nor denied, leaving Plaintiffs to their proofs.

          7.   Denied as stated. Answering further, as set forth in greater detail in

Defendant JWP’s Motion to Set Aside Default, it has been Defendants Herskovitz,

Harb, Saffold, List and Mark’s counsels’ position, as expressed in the January 3,


                                            2
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20        PageID.453     Page 3 of 10



2020 telephone conference with this Court and Plaintiffs’ counsel, that JWP is not

a legal entity capable of being sued, but rather just a name that the individual

Protestor Defendants called themselves. Once Plaintiffs filed their Motion for

Default Judgment on February 4, 2020, and undersigned counsel realized that

Plaintiffs’ First Amended Complaint contained new language alleging that JWP

was a “voluntary unincorporated organization,” appearances were promptly

entered and a motion to set aside the default was filed.

      Further, JWP was never “electronically” served with the First Amended

Complaint, since no attorney, subject to electronic service, had appeared for JWP.

Neither JWP nor its alleged agent, Henry Herskovitz, was personally served with

the 1st Amended Complaint.

      8.     Admitted.

      9.     Admitted.

      10.    Neither admitted nor denied, as Rule 5 speaks for itself. Answering

further, once a default is entered, the defaulted defendant has an opportunity to

seek a set-aside of the default before a default judgment may be entered. Fed. R.

Civ. P. 55(c); United Coin Meter Co. v. Seaboard Coastline Railroad, 705 F.2d

839, 844 (6th Cir. 1983). Defendant JWP has filed a Motion to Set Aside the

Default. (ECF No. 19)

      11.    Neither admitted nor denied, leaving Plaintiffs to their proofs.


                                          3
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20        PageID.454     Page 4 of 10



      12.    Admitted that JWP is neither a minor or incompetent person.

Answering further, JWP is not a legal entity capable of being sued. Further,

undersigned counsel entered an appearance for JWP on February 6, 2020.

      13.    Admitted that undersigned counsel did not concur in the relief sought

by Plaintiffs. As to the balance of the allegations, neither admitted nor denied for

lack of knowledge, leaving Plaintiffs to their proofs.

      WHEREFORE, Defendants Herskovitz, Harb, Saffold, List, Mark and JWP

respectfully request that this Honorable Court DENY Plaintiffs’ motion for entry

of a default judgment, along with such other relief as it deems proper and just in

the circumstances, including but not limited to sanctions against Plaintiffs’ attorney

pursuant to 28 § U.S.C. 1927 for unreasonably and vexatiously multiplying these

proceedings, in an amount sufficient to compensate the Defendants’ attorneys for

responding to this Motion, moving to set aside the Default against JWP, and such

other related proceedings and activities as may be required.

                                 Respectfully submitted,

                                 By:    _/s/Cynthia Heenan____
                                        Cynthia Heenan, P53664
                                        Attorneys for Defendants Herskovitz, Harb,
                                        Saffold, List, Mark, and Jewish Witnesses
                                        for Peace and Friends
                                        220 Bagley St., Ste. 740
                                        Detroit, MI 48226
                                        (313) 961-2255/Fax: (313) 922-5130
                                        Heenan@ConLitPC.Com


                                          4
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20       PageID.455      Page 5 of 10



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

Marvin Gerber,

                   Plaintiff,
                                                          Case No.2:19-cv-13726
vs.                                                       Hon. Victoria Roberts

Henry Herskovitz, Gloria Harb, Tom Saffold,
Rudy List, Chris Mark, Deir Yassin Remembered, Inc.,
Jewish Witnesses for Peace and Friends, The City of Ann Arbor,
Ann Arbor Mayor Christopher Taylor, in his official
And individual capacities, Ann Arbor Community Services
Administrator Derek Delacourt, in his official and individual
capacities, Ann Arbor City Attorney Stephen Postema, in his
official and individual capacities, and Senior Assistant
City Attorney Kristen Larcom, in her official and individual capacities.

               Defendants, Jointly and Severally.
__________________________________________________________________/
                    BRIEF IN OPPOSITION TO:

      PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT JUDGMENT
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20        PageID.456    Page 6 of 10



           COUNTERSTATEMENT OF THE ISSUES PRESENTED


      I.    Should this Court deny Plaintiffs’ motion for entry of default
            judgment against Defendant JWP, when counsel has appeared on
            behalf of JWP, filed a motion to set aside the default, and satisfies all
            of the requirements for such a set-aside?

      Defendant JWP says, “Yes.”




                                         ii
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20                                     PageID.457           Page 7 of 10



                                        TABLE OF AUTHORITIES


CASES

CTFC v. Aurifex Commodities Research, Case No. 1:06-CV-166 (W.D. Mich.

  2008), ......................................................................................................................2

United Coin Meter Co. v. Seaboard Coastline Railroad, 705 F.2d 839, 844 (6th Cir.

  1983) ................................................................................................................. iii, 1


STATUTES

28 § U.S.C. 1927 ...................................................................................................... iv


RULES

Fed. R. Civ. P. 55(c); ............................................................................................... iii

Rule 55 (a) ..................................................................................................................1

Rule 60 (b)..................................................................................................................1




                                                              iii
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20         PageID.458    Page 8 of 10



                               BRIEF IN SUPPORT

      Defendant JWP relies upon the arguments set forth in its contemporaneously

filed Motion to Set Aside Default and Brief in Support, which it incorporates by

reference. However, JWP re-emphasizes the proper procedure that the Sixth

Circuit has held is required once a plaintiff requests entry of a default by the clerk

of the court:

      The procedural steps contemplated by the Federal Rules of Civil
      Procedure following a defendant's failure to plead or defend as required
      by the Rules begin with the entry of a default by the clerk upon a
      plaintiff's request. Rule 55 (a). Then, pursuant to Rule 55 (c), the
      defendant has an opportunity to seek to have the default set aside. If
      that motion is not made or is unsuccessful, and if no hearing is needed
      to ascertain damages, judgment by default may be entered by the court
      or, if the defendant has not appeared, by the clerk. Rule 55 (b).
      Finally, Rule 55 (c) authorizes a motion to set aside a default judgment
      pursuant to Rule 60 (b). See generally 10 C. Wright & A.
      Miller, Federal Practice and Procedure: Civil §§ 2681-2700 (1973).

      United Coin Meter Co. v. Seaboard Coastline Railroad, 705 F.2d 839,
      844 (6th Cir. 1983)..

      Here, Plaintiffs requested entry of a default against Defendant JWP on

February 3, 2020. The Clerk of the Court entered a default against Defendant JWP

that same day. The very next day, February 4, 2020, Plaintiffs filed the instant

motion for entry of a default judgment.

      Per United Coin, Defendant JWP is entitled to the opportunity to seek to have

the default set aside. Undersigned counsel has appeared on JWP’s behalf and a



                                           1
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20         PageID.459     Page 9 of 10



motion to set aside the default has been contemporaneously filed. As such, entry of

a default judgment would be inappropriate at this time.

      Furthermore, based on the alleged membership and agency of JWP, entry of

a Judgment for money damages (the only damages sought in Plaintiff’s Motion,

albeit in an amount unspecified) against JWP would necessarily or at least

potentially implicate the Protester Defendants, Herskovitz, Harb, Saffold, List, and

Mark. Since it is undisputed that JWP is not incorporated nor any other sort of

legal entity other than, allegedly, a voluntary organization, and there is no evidence

that the non-entity JWP has any assets, this is a thinly veiled attend at an end run

around litigating Plaintiffs’ claims and moving directly into collection against the

Protester Defendants. And insofar as that proves to be the case, then a very

relevant factor weighing against this Court’s exercise of discretion to enter a

default judgment is the fact that material issues of fact are at issue as to whether

the Protester Defendants (allegedly voluntarily associated as JWP) violated the

laws and rights asserted by the Plaintiffs. See, CTFC v. Aurifex Commodities

Research, Case No. 1:06-CV-166 (W.D. Mich. 2008), cited by Plaintiffs at p. 6 of

their Motion. (Dkt. 16, Page ID 399).

                  CONCLUSION AND RELIEF REQUESTED

      WHEREFORE, for the reasons set forth herein, as well as in Defendant JWP’s

Motion to Set Aside the Default and Brief in Support, incorporated by reference

                                           2
Case 2:19-cv-13726-VAR-MJH ECF No. 20 filed 02/06/20                                     PageID.460             Page 10 of 10



 herein, Defendant JWP respectfully requests that this Honorable Court DENY

 Plaintiffs’ Motion for Entry of Default Judgment.

                                                           Respectfully submitted,

                                                 By:       _/s/Cynthia Heenan____
                                                           Cynthia Heenan, P53664
                                                           Attorneys for Defendants Henry
                                                           Herskovitz, Gloria Harb, Tom Saffold,
                                                           Rudy List, Chris Mark, and Jewish
                                                           Witnesses for Peace and Friends
                                                           220 Bagley St., Ste. 740
                                                           Detroit, MI 48226
                                                           (313) 961-2255/Fax: (313) 922-5130
                                                           Heenan@ConLitPC.Com


 Dated: 2/6/20
                                       CERTIFICATE OF SERVICE

        I hereby certify that on 2/6/20, I electronically filed Defendants Motion to
 Set Aside Default, along with this Certificate of Service with the Clerk of the
 Court for the Eastern District of Michigan, using ECF system, which will send
 notification of such filing to the following registered participants of the ECF
 system as listed on the Court’s Notice of Electronic Filing:

         Marc M. Susselman
          marcsusselman@gmail.com
         All counsel of record via the ECF system

                                                                  s/Jillian R. Rosati____
                                                           Jillian R. Rosati
                                                           Constitutional Litigation Associates, P.C.
                                                           Info@ConLitPC.Com



 C:\Users\jill\Dropbox\cla cases\Herskovitz, et al\Pldgs\Resp to Pltfs' M-Set Aside Default (2020-02-06).docx



                                                               3
